DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 and 14-17 in the reply filed on 1/13/2022 is acknowledged. The traversal is only for species C1 and C2, corresponding respectively to claims 17 and 18. Because parent claim 14 has been found allowable, this species election is withdrawn. 
Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the entirety of the structure recited in claim 14, including the layered, reflector-penetrating heat pipes within a nuclear reactor core, the heat pipes having increasing cross-sectional flow area while extending radially outwardly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
:  the prior art does not teach a heat pipe structure usable in a nuclear reactor that has the consecutive branching described in claim 9. This design is shown in Applicant’s Figure 2b. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any (b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfeld (US 2010/0040187) in view of Hampel (US 4,851,183).
Regarding claim 1, Ahlfeld teaches (Fig. 3A) a nuclear reactor, comprising:  	a heat pipe network (16, 40) including an evaporator region (34, 42), an adiabatic region (38, 46), and a condenser region (36, 44), wherein the heat pipe network defines a plurality of flow paths having a cross-sectional flow area in a direction from the evaporator region toward the condenser region; and  	nuclear fuel (inside core 14) thermally coupled to at least a portion of the evaporator region (34, 42), wherein the heat pipe network is positioned to transfer heat received from the fuel at the evaporator region to the condenser region (heat from core 14 is transferred via heat pipes 16 radially outwards towards heat sink 18, ¶ 106).
 Ahlfeld does not explicitly teach that the area is increasing.  
Hampel does teach this. Hampel is in the same art area of heat pipes for nuclear reactors and teaches (Fig. 2B, 3A) a heat pipe network (190) where the flow paths have an increasing cross-sectional flow area in a direction from the evaporator region toward the condenser region: as shown in Figs. 2B and 3A, the cross-sectional flow area within the evaporator region 120 increases in the direction towards the condenser section 130. 
A purpose for this teaching is, as described by Hampel (col. 10, ll. 48-50)
The combination of the increasing evaporator area of Hampel with the reactor of Ahlfeld would have produced a nuclear reactor having heat pipes with an outwardly increasing area in their evaporator sections, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Ahlfeld, a person of ordinary skill would have predicted that combining Hampel’s divergent evaporators with Ahlfeld's reactor would have produced Applicant's claimed invention of reactor heat pipe with a diverging evaporator section. The skilled person’s motivation for the combination would have been the expectation of, as described by Hampel (col. 10, ll. 48-50), so that “The conical primary and secondary heat pipes diverge in their evaporator sections to prevent the vapor velocity from reaching the sonic limit.” 
Regarding claim 2, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches wherein the nuclear fuel is directly attached to the evaporator region (e.g., nuclear fuel 212 directly attached to heat pipe 16, Fig. 9A; “the nuclear fission fuel assemblies 62 and the primary heat pipes 16 may be arranged relative to each other in any manner whatsoever as desired for a particular application,” ¶ 128).
Regarding claim 4, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3E) wherein the nuclear reactor further comprises a liquid metal moderator (50; “the heat 50 may include any heat transfer medium suitable for high temperature operations, such as without limitation 7Li, sodium, potassium, or the like,” ¶ 115) at least partially surrounding the evaporator region (42), and wherein the liquid metal moderator is positioned to control a reactivity of the nuclear fuel (the liquid metals of Ahlfeld are capable of fulfilling this intended use).

Regarding claim 5, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) wherein the nuclear reactor further comprises a reflector (vessel wall 12) positioned to reflect neutrons resulting from fission of the nuclear fuel, and wherein at least a portion (38) of the heat pipe network extends through the reflector (12).

Regarding claim 6, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) wherein the adiabatic region (38) extends away from the evaporator region (34) through the reflector (12), and wherein the condenser region (36) is positioned outside the reflector (12).
Regarding claim 7, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches (Fig. 3A) a heat exchanger (18) thermally coupled to the condenser region (18 is in thermal communication with 36, 44)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Ahlfeld and Hampel in view of Sterbentz (US 20180226159). 
Regarding claim 3, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim, and Ahlfeld additionally teaches wherein the nuclear fuel is pressed onto the evaporator region (e.g., nuclear fuel 212 directly pressed against heat pipe 16, Fig. 9A; “the nuclear fission fuel assemblies 62 and the primary heat pipes 16 may be arranged relative to each other in any manner whatsoever as desired for a particular application,” ¶ 128).
Ahlfeld additionally teaches that the fuel can be uranium (¶ 52) but does not explicitly suggest a uranium-molybdenum alloy. 
Sterbentz is in the same art area of heat pipes for nuclear reactors and teaches (¶ 43) using a uranium-molybdenum alloy fissile fuel (“The fuel material 204 may comprise any suitable nuclear fuel. By way of nonlimiting example, the fuel material 204 may comprise…uranium-molybdenum fuels”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a uranium molybdenum alloy fuel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, using a U-Mo alloy fuel would have consequences and benefits entirely predictable to the skilled artisan. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Ahlfeld and Hampel in view of Levin1 (WO 199708483 A2). 

Regarding claim 8, the above-described combination of Ahlfeld with Hampel teaches all the elements of the parent claim. This combination does not explicitly teach wherein individual ones of the flow paths branch into two or more portions in the direction from the evaporator region toward the condenser region.
Levin does teach this. Levin is also in the art area of heat pipes and teaches (Fig. 8A) a heat pipe with individual ones of the flow paths (148 or 142) that branch into two or more portions (146, 146, 146) in the direction from the evaporator region (142) toward the condenser region (144). 
The skilled artisan would have been motivated to utilize the branching heat pipe design of Levin in order to provide each one of the condenser tube portions with numerous cooling fins in order to assist with heat transfer: “Condenser tubes preferably have mounted thereon a plurality of cooling fins 150, which not only assist condensation of the vapor in the condensation tubes, but also provide desired mechanical stiffening to the manifold,” top of page 14. The skilled artisan can appreciate that the heat removed via the fins 150 in Fig. 8A is much greater than if the branching did not occur. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the attached 35-page foreign reference.